 

EXHIBIT 10.2

 

AMENDED AND RESTATED
AMENDMENT TO DEALER SALES AND SERVICE AGREEMENTS

 

This Amended and Restated Amendment to Dealer Sales and Service Agreement (this
“AMENDMENT”) is entered into effective as of June  15, 2006 between Peterbilt
Motors Company, a division of PACCAR, Inc., a Delaware corporation
(“PETERBILT”), Rush Truck Centers of Texas, LP, a Texas Limited Partnership
(“Rush Texas”), Rush Truck Centers of California, Inc., a Delaware corporation
(“Rush California”), Rush Truck Centers of Oklahoma, Inc., a Delaware
corporation (“Rush Oklahoma”), Rush Truck Centers of Arizona, Inc., a Delaware
corporation (“Rush Arizona”), Rush Truck Centers of New Mexico, Inc., a Delaware
corporation (“Rush New Mexico”), Rush Truck Centers of Colorado, Inc., a
Delaware corporation (“Rush Colorado”), Rush Truck Centers of Florida, Inc., a
Delaware corporation (“Rush Florida”), Rush Truck Centers of Alabama, Inc., a
Delaware corporation (“Rush Alabama”), and Rush Truck Centers of Tennessee,
Inc., a Delaware corporation (“Rush Tennessee”) (Rush Texas, Rush California,
Rush Oklahoma, Rush Arizona, Rush New Mexico, Rush Colorado, Rush Florida, Rush
Alabama and Rush Tennessee, collectively, the “Companies” and individually, a
“Company”). Capitalized terms used herein but not defined herein have the
respective meaning given them in the Dealer Sales and Service Agreements (as
defined below).

 

RECITALS

 

PACCAR is a party to certain Dealer Sales and Service Agreements  (individually,
a “Dealer Sales and Service Agreement” and, collectively, the “Dealer Sales and
Service Agreements”), with each of the Companies pursuant to which each Company
was granted Peterbilt dealership(s) in the territories specified in each Dealer
Sales and Service Agreement.  The Dealer Sales and Service Agreements currently
in effect are set forth on Exhibit A.

 

PACCAR, Rush Enterprises, Inc. (“Rush”), and the Companies amended the Dealer
Sales and Service Agreements by an Amendment to Dealer Sales and Service
Agreements dated October 5, 2000 (the “October 5, 2000 Amendment”).

 

PACCAR, Rush and the Companies desire that this Amendment supersede and replace
the October 5, 2000 Amendment and to have this Amendment apply to all Dealer
Sales and Service Agreements currently in effect between Peterbilt and the
Companies, any and all extensions, amendments and renewals to such Dealer Sales
and Service Agreements (collectively, “Renewal Agreements”) and all future
Dealer Sales and Service Agreements (collectively, “Future Agreements”) entered
into between PETERBILT and the Companies.

 

AGREEMENTS

 

In consideration of the foregoing premises and of the mutual promises contained
herein and for $10.00 and other good and valuable consideration, the adequacy,
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that (a) this Amendment shall supersede and replace the October 5, 2000
Amendment and (b) the Dealer Sales and Service Agreements shall be amended by
this Amendment as follows:

 

1.             Article IV.B of each of the Dealer Sales and Service Agreements
shall be deleted in its entirety and shall be replaced with the following:

 

B.            Ownership: Addendum D also sets forth the identity of the persons
who have been approved by PETERBILT to have, with their respective associates,
the principal beneficial ownership interest (in the aggregate no less than 30%
of the voting power of the outstanding shares of capital stock) in Rush
Enterprises, Inc., the parent of DEALER (called “DEALER PRINCIPAL(S)”), and the
principal managers of

 

1

--------------------------------------------------------------------------------


 

DEALER or its parent who may or may not have ownership interests (called
“OPERATING MANAGER(S)”). Addendum D shall not be amended unless such amendment
is in writing and signed by the parties hereto.

 

DEALER shall have the right to assign its rights and obligations under this
AGREEMENT to any entity so long as the majority of the capital stock entitled to
vote on the election of directors of such entity or its parent (as defined in
Rule-405 under the Securities Act of 1933, as amended) is beneficially owned (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934) in the
aggregate by Rush Enterprises, Inc. or the DEALER PRINCIPAL(S) and their
respective associates (as defined in Rule 12b-2 under the Securities Exchange
Act of 1934).

 

2.             Article VIII.B.1.g of each of the Dealer Sales and Service
Agreements shall be deleted in its entirety and replaced with the following:

 

g.             If (i) the DEALER PRINCIPAL(S) identified in Addendum D and their
respective associates in the aggregate beneficially own less than 30% of the
voting power of the outstanding shares of capital stock entitled to vote on the
election of directors of Rush Enterprises, Inc. (or any successor thereto), or
(ii) any “person” (as that term is defined under the Securities Exchange Act of
1934, as amended) other than DEALER PRINCIPAL(S) and their respective
associates, or any person who has been approved in writing by PETERBILT, either
(x) owns a greater percentage of the voting power of the outstanding shares of
capital stock entitled to vote on the election of directors of Rush Enterprises,
Inc. (or any successor thereto) than DEALER PRINCIPAL(S) and their respective
associates in the aggregate, or (y) any person other than W. Marvin Rush, W.M.
“Rusty” Rush, Robin M. Rush or any person who has been approved in writing by
PETERBILT holds the office of Chairman of the Board, President or Chief
Executive Officer of Rush Enterprises, Inc. (or any successor thereto) or (iii)
Rush Enterprises, Inc. (or any successor thereto) is not DEALER or, directly or
indirectly, the 100% owner of DEALER.

 

3.             Article VIII.B.5 of each of the Dealer Sales and Service
Agreements shall be deleted in its entirety.

 

4.             Article XI.C of each of the Dealer Sales and Service Agreements
shall be deleted in its entirety and replaced with the following:

 

C.            Collateral Assignment. Except as provided in the second paragraph
of Article IV.B of this Agreement, DEALER may not pledge, hypothecate, or grant
a security interest in, this AGREEMENT or DEALER’S right, title or interest
therein.

 

5.             The first paragraph (including table) and second paragraph of
Addendum D of each of the Dealer Sales and Service Agreements shall be deleted
in their entirety and replaced with the following:

 

The DEALER PRINCIPAL(S) are: W. Marvin Rush, Barbara Rush, W.M. “Rusty” Rush,
Robin M. Rush, J.M. “Spike” Lowe, Jr., David C. Orf, Ralph West, James Thor,
Daryl Gorup, Louis Liles, Marty Naegelin, Scott Anderson, Derrek Weaver, Steven
Taylor, Ernie Bendele, Mario Trevino, Rich Ryan, James Lowe and Wade Bosarge.

 

6.             In the Dealer Sales and Service Agreement with Rush Texas, any
and all references to “DEALER” shall refer solely to Rush Texas; in the Dealer
Sales and Service Agreement with

 

2

--------------------------------------------------------------------------------


 

Rush California, any and all references to “DEALER” shall refer solely to Rush
California; in the Dealer Sales and Service Agreement with Rush Oklahoma, any
and all references to “DEALER” shall refer solely to Rush Oklahoma; in the
Dealer Sales and Service Agreement with Rush Arizona, any and all references to
“DEALER” shall refer solely to Rush Arizona; in the Dealer Sales and Service
Agreement with Rush New Mexico, any and all references to “DEALER” shall refer
solely to Rush New Mexico; in the Dealer Sales and Service Agreement with Rush
Colorado, any and all references to “DEALER” shall refer solely to Rush
Colorado; in the Dealer Sales and Service Agreement with Rush Florida, any and
all references to “DEALER” shall refer solely to Rush Florida; in the Dealer
Sales and Service Agreement with Rush Alabama, any and all references to
“DEALER” shall refer solely to Rush Alabama; and in the Dealer Sales and Service
Agreement with Rush Tennessee, any and all references to “DEALER” shall refer
solely to Rush Tennessee.

 

7.             Any and all of the terms and conditions of each of the Dealer
Sales and Service Agreements are hereby amended and modified wherever necessary,
even though not specifically addressed herein, so as to conform to the
amendments and modifications contained in this Amendment.

 

8.             In the event any Renewal Agreement or Future Agreement contains
the same provisions that are amended, deleted or otherwise modified by this
Amendment, then such provisions in such Renewal Agreement or Future Agreement
shall be amended, deleted or otherwise modified in the same way such provisions
are amended, deleted or modified by this Amendment.

 

9.             Except as amended hereby, the each Dealer Sales and Service
Agreement is hereby ratified and confirmed and shall continue in full force and
effect.

 

IN WITNESS WHEREOF, Rush, the Companies and PACCAR have caused this Amendment to
be executed and delivered as of the date first above written.

 

 

 

3

--------------------------------------------------------------------------------


 

PETERBILT MOTORS COMPANY,

 

RUSH ENTERPRISES, INC.

A DIVISION OF PACCAR, INC.

 

 

 

 

 

 

 

 

By:

/s/ Daniel D. Sobic

 

By:

/s/ W.M. “Rusty” Rush

 

Daniel D. Sobic

 

 

W.M. “Rusty” Rush

 

Vice President—PACCAR, Inc.

 

 

Chief Executive Officer

 

General Manager—Peterbilt Motors Company

 

 

 

 

 

 

 

 

 

 

 

RUSH TRUCK CENTERS OF TEXAS, L.P.

 

 

 

 

By:  RUSHTEX, INC., its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ W. Marvin Rush

 

 

 

 

W. Marvin Rush

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

RUSH TRUCK CENTERS OF ARIZONA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ W. Marvin Rush, II

 

 

 

 

W. Marvin Rush, II

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

RUSH TRUCK CENTERS OF CALIFORNIA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ W. Marvin Rush, II

 

 

 

 

W. Marvin Rush, II

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

RUSH TRUCK CENTERS OF NEW MEXICO, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ W. Marvin Rush, II

 

 

 

 

W. Marvin Rush, II

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

RUSH TRUCK CENTERS OF OKLAHOMA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ W. Marvin Rush, II

 

 

 

 

W. Marvin Rush, II

 

 

 

 

Chief Executive Officer

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

4

--------------------------------------------------------------------------------


 

 

 

 

RUSH TRUCK CENTERS OF COLORADO, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ W. Marvin Rush, II

 

 

 

W. Marvin Rush, II

 

 

 

Chief Executive Officer

 

 

 

 

 

 

RUSH TRUCK CENTERS OF FLORIDA, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ W. Marvin Rush, II

 

 

 

W. Marvin Rush, II

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

RUSH TRUCK CENTERS OF ALABAMA, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ W. Marvin Rush, II

 

 

 

W. Marvin Rush, II

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

RUSH TRUCK CENTERS OF TENNESSEE, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ W. Marvin Rush, II

 

 

 

W. Marvin Rush, II

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 